IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PHILIP LEIGH,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3060

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, and
DR. GONZALO AGUILAR,
JACKSONVILLE MEMORIAL
HOSPITAL, INDIVIDUALLY
AND OFFICIALLY,

     Appellees.
_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Philip Leigh, pro se, Appellant.

Jennifer Parker, General Counsel, Florida Department of Corrections, Tallahassee;
Pamela Jo Bondi, Attorney General, Antony D. Constantini, Assistant Attorney
General, Tort Litigation Bureau, Tallahassee, for Appellee Florida Department of
Corrections.

Shylie A. Bannon of Wicker, Smith, O'Hara, McCoy & Ford, P.A., Jacksonville,
for Appellee Gonzalo Aguilar, M.D., Jacksonville Memorial Hospital, individually
and officially.
PER CURIAM.

     AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.




                                2